Case 19-25549-JNP           Doc 56     Filed 03/18/20 Entered 03/18/20 11:49:31                 Desc Main
                                       Document     Page 1 of 3




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY                                                    Order Filed on March 17, 2020
Caption in Compliance with D.N.J. LBR 9004-1(b)                           by Clerk
                                                                          U.S. Bankruptcy Court
                                                                          District of New Jersey
829247
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for Secured Creditor: U.S. BANK TRUST,
N.A., AS TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST

In Re:                                                          Case No: 19-25549 - JNP

DEBBIE A. DAVIS A/K/A DEBBIE A. DAVIS                           Hearing Date: 03/16/2020
A/K/A DEBBIE ANNE DAVIS
                                                                Judge: JERROLD N. POSLUSNY
                                                                JR.




                    CONSENT ORDER RESOLVING OBJECTION TO CONFIRMATION

         The consent order set forth on the following pages, numbered two (2) through two (2) is
         hereby ORDERED.




 DATED: March 17, 2020
Case 19-25549-JNP         Doc 56    Filed 03/18/20 Entered 03/18/20 11:49:31             Desc Main
                                    Document     Page 2 of 3




NJID 829247
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW JERSEY
IN RE:
         DEBBIE A. DAVIS A/K/A                        CASE NO. 19-25549 - JNP
         DEBBIE A. DAVIS A/K/A
         DEBBIE ANNE DAVIS                            CHAPTER 13

                                                      CONSENT ORDER RESOLVING
     Debtor                                           OBJECTION TO CONFIRMATION

                                                      HEARING DATE: 03/16/2020

     This Consent Order pertains to the property located at 21 AMERICAN AVENUE,
BRIDGETON, NJ 08401-1314, mortgage account ending with “1797”;

        THIS MATTER having been brought before the Court by, MOSHE ROTHENBERG,
Esquire attorney for debtor, DEBBIE A. DAVIS upon the filing of a Chapter 13 Plan, U.S. BANK
TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST by and through its
attorneys, Phelan Hallinan Diamond & Jones, PC having filed an Objection to the Confirmation of
said Chapter 13 Plan and the parties having subsequently resolved their differences; and the Court
noting the consent of the parties to the form, substance and entry of the within Order; and for other
and good cause shown:

         IT IS on the                  day of                      , 2020, ORDERED as follows:

   1. On August 28, 2019, Debtor filed an Original Chapter 13 Plan which proposed to modify
      the claim of U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
      PARTICIPATION TRUST.

   2. On September 13, 2019, U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
      PARTICIPATION TRUST filed an Objection to Confirmation of Plan and demanded a
      valuation of the Property.

   3. Thereafter, U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
      PARTICIPATION TRUST obtained an appraisal of the Property which exceeded the value
      that was proposed in the Chapter 13 Plan.
Case 19-25549-JNP        Doc 56    Filed 03/18/20 Entered 03/18/20 11:49:31            Desc Main
                                   Document     Page 3 of 3



   4. Thereafter the parties engaged in settlement discussions in an attempt to resolve the
      Objection to Confirmation.

   5. Subsequently on February 27, 2020, the Debtor filed a modified Chapter 13 Plan pre-
      confirmation which now proposes to surrender the Property.

   6. U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
      TRUST has no Objection to Debtor’s intent to surrender the Property.

   7. The Debtor further agrees that she will not change her intentions with respect to the
      surrendered Property as outlined in her February 27, 2020 modified Plan.

   8. This Order shall be incorporated in and become a part of any Order Confirming Plan in the
      herein matter.




The undersigned hereby consent to the form,
Content and entry of the within Order:

PHELAN HALLINAN DIAMOND & JONES, PC
Attorneys for Secured Creditor:
U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST

/s/ Sherri J. Smith
Sherri J. Smith, Esq.
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
Tel: 856-813-5500 Ext. 47923
Fax: 856-813-5501
Email: Sherri.Smith@phelanhallinan.com

                                              Dated: 03/11/2020

/s/ Moshe Rothenberg                          Dated: 03/13/2020
MOSHE ROTHENBERG, Esquire
Attorney for debtor
